Exhibit 10.118

[GPS (Great Britain) Limited Letterhead]








Strictly private and confidential
Addressee only


STEPHEN SUNNUCKS


25 August 2011




Dear Stephen:


Given your promotion to the role of Division President, International, this
letter is to confirm the amendments as set out below to the Service Agreement
between GPS (Great Britain) Limited and you dated 10th June 2009.


Save for the provisions specifically set out below, all other terms and
conditions set out in the Service Agreement shall remain unchanged and continue
to apply and all defined terms used in this Letter shall have the same meaning
as set out in the Service Agreement.


For your convenience, I set out the definitions used in this Letter which are
the same as those in your Service Agreement:


GPS (Great Britain) Limited – the ‘Company’
You – the ‘Executive’


Paragraph 3.1 – amendment to reflect your new title and timing


The Company will employ the Executive and the Executive will serve the Company
as Division President, International, reporting to Glenn Murphy, Chairman and
Chief Executive Officer, Gap Inc., effective 1 April 2011. The Company has the
right in its absolute discretion to change the person or person to whom the
Executive reports.


Paragraph 7.1 – amending to reflect your new compensation and timing


The Company will pay the Executive a salary at the rate of £570,000 per annum
less PAYE deductions with effect from 1 April 2011 which salary will accrue from
day to day and be payable in arrears by equal monthly instalments on the last
day of each month.


Paragraph 7.6 – amending to reflect the change to your participation in the Long
Term Growth Plan as a result of your promotion. You have details of this
separately.






--------------------------------------------------------------------------------



Executive may be eligible for future Long-Term Incentive Awards as a participant
in the Focal Review process and for other Long-Term Incentive programs in effect
for members of the Executive Leadership team.


Paragraph 14.1 – amending to extend your severance protection as recently
authorised by the Board for all ELT members.


The phrase “13 February 2012” shall be replaced by the phrase “13 February
2015”.




Yours sincerely,


/s/ Leah Swan


Leah Swan
Senior Vice President, International Human Resources
for and on behalf of GPS (Great Britain) Limited


